Citation Nr: 0840395	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to 
February 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.  During the pendency of the veteran's claim, he 
requested that his case be transferred to the VA Regional 
Office in Cleveland, Ohio (RO).

The issue of an increased initial rating for obstructive 
sleep apnea is addressed in the remand portion of this 
decision and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The evidence does not show a disability of bilateral impaired 
hearing for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in November 2004, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the veteran was not 
provided with timely notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, with respect to the veteran's 
service connection claim for bilateral hearing loss, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was provided a general medical and audiological 
examination in December 2004.  Further examinations are not 
necessary in this matter as the evidence does not show a 
current diagnosis of bilateral hearing loss for VA purposes.  
There is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be presumed if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty from 
September 1984 to February 2005.  His certificate of release, 
Form DD 214, listed his inservice specialty as an 
Infantryman.  In November 2004, as part of VA's Benefits 
Delivery at Discharge (BDD) Program, the veteran filed the 
claims herein, seeking in part service connection for 
bilateral hearing loss.  In December 2004, the veteran 
underwent an audiological examination as part of the BDD 
Program.

During this examination, the veteran reported that he was 
exposed to loud noise during his active duty service, and 
denied any other occupational or recreational noise exposure.  
The veteran further reported a history of recurrent bilateral 
tinnitus and tympanic membrane perforation.  The audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
20
20
LEFT
10
5
10
15
10

Furthermore, speech audiometric testing revealed speech 
recognition of 100 percent, bilaterally, using the Maryland 
CNC test.  Ultimately, the diagnoses were hearing within 
normal limits in the veteran's left ear, and mild conductive 
hearing loss in the veteran's right ear.  The examiner also 
noted that the veteran's speech recognition ability was 
excellent, bilaterally.

Since being discharged from active duty service, the evidence 
of record does not reflect that the veteran sought or 
received treatment for bilateral hearing.  Thus, the December 
2004 audiological examination represented the most recent 
medical findings.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

According to the December 2004 audiological examination, the 
veteran did not present with auditory thresholds of 40 or 
greater in any of the relevant frequencies.  Moreover, the 
results of the examination also did not reveal auditory 
thresholds for at least 3 three relevant frequencies of 26 
decibels greater.  Furthermore, the veteran's scores for the 
Maryland CNC speech recognition test were above 94 percent 
bilaterally.  Thus, the evidence of record does not show a 
disability for VA compensation purposes of bilateral impaired 
hearing.  As such, "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of competent medical evidence that a disability for 
VA compensation purposes exists, the criteria for 
establishing service connection for bilateral hearing loss 
have not been established.  38 C.F.R. § 3.303.  

Although the veteran contends that he experiences hearing 
loss related to his service, as a layman he is not competent 
to offer opinions on medical diagnosis and causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service connection was established for obstructive sleep 
apnea in a May 2005 rating decision; the veteran was assigned 
a 30 percent disability rating, effective from March 1, 2004.  
Herein, the veteran seeks a higher initial rating.

In June 1992, the veteran's service medical records revealed 
that the veteran complained of a longstanding history of 
excessively loud snoring and nasal obstruction.  Radiological 
examination showed the veteran's septum to be deviated.  
Despite the fact that the veteran's deviated septum was 
surgically repaired in August 1992, he continued to 
experience snoring and hypersomnolance.

In November 1999, the veteran underwent a nocturnal 
polysomnograph.  The doctor administering the test, J.K. 
Kadakia, M.D., ultimately assigned the veteran a diagnosis of 
moderate sleep apnea.  Dr. Kadakia recommended that the 
veteran undergo continuous airway pressure (CPAP) titration 
study, have his upper airways evaluated, and initiate an 
aggressive exercise and nutrition rehabilitation program.

In December 1999, the veteran underwent a sleep study.  
During this study, the veteran was tested for compatibility 
with a CPAP machine.  Unfortunately, the veteran was unable 
to tolerate the CPAP machine, reporting that it felt as 
though he was "drowning."  As an alternative to using the 
CPAP machine, it was recommended that the veteran undergo an 
uvulopalatopharyngoplastic (UPPP) surgery.  This surgery was 
completed in May 2000, but did not alleviate the veteran's 
symptoms.

In May 2001, the veteran underwent another sleep study, 
including another polysomnograph.  Based on the findings from 
this study, the veteran was assigned diagnoses of mild 
periodic limb movements of sleep, primary snoring, and 
possible upper airway resistant syndrome.  The veteran was 
then recommended to consider CPAP titration study to see if 
it gave him any significant benefit and to undergo multiple 
sleep latency testing to rule out the possibility of the 
veteran suffering from a disorder of wakefulness, such as 
narcolepsy.


During the veteran's December 2004 VA general medical 
examination, the veteran reported that he was diagnosed with 
sleep apnea, that he underwent UPPP surgery in May 2000 
because he could not tolerate the CPAP machine, but that he 
currently did not use a CPAP machine.  Moreover, the veteran 
was unsure if he had ongoing sleep apnea or not.

Under Diagnostic Code 6847, a 30 percent rating is warranted 
when the veteran experiences persistent day-time 
hypersomnolence.  A 50 percent rating is warranted when sleep 
apnea requires the use of a breathing assistance device such 
as a CPAP machine.  38 C.F.R. § 4.97 (2008).

Based on the evidence of record, it remains unclear whether 
or not the veteran requires the use of a breathing assistance 
device such as a CPAP machine.  As reported by the veteran, 
he could not tolerate the CPAP machine during titration 
study.  As recourse to being intolerant of the CPAP machine, 
the veteran underwent UPPP surgery.  However, given that the 
veteran underwent another sleep study after the UPPP surgery.  
Thereafter, it was recommended to the veteran that he 
reconsider using a CPAP machine in May 2001; it was not, 
however, stated that the veteran required the use of a CPAP 
machine.  Moreover, despite being assigned an assigned a 
diagnosis of obstructive sleep apnea during the December 2004 
VA examination, the veteran stated that he did not use a CPAP 
machine and was unsure if he even had ongoing sleep apnea 
symptoms.  As a result, the VA examiner recommended that the 
veteran to undergo further testing.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for obstructive sleep 
apnea since May 2005.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must then make arrangements 
to provide the veteran with the 
appropriate examination to determine 
the severity of the veteran's current 
obstructive sleep apnea.  The claims 
file must be made available to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished, to include a 
sleep study if deemed necessary.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to the severity of the 
veteran's sleep apnea, including 
whether or not the veteran requires the 
use of a CPAP machine irrespective of 
his ability to tolerate the use 
thereof.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  The RO must then re-adjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of 
the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


